USCA11 Case: 18-11092    Date Filed: 01/27/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11092
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 0:16-cv-61718-JIC; 0:14-cr-60270-JIC-1



DENNIS DE JESUS,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 27, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
            USCA11 Case: 18-11092       Date Filed: 01/27/2021   Page: 2 of 6



         Dennis De Jesus pleaded guilty in 2015 to engaging in illicit sexual conduct

in a foreign place in violation of 18 U.S.C. § 2423(c), enticement of a minor to

engage in illicit sexual activity in violation of 18 U.S.C. § 2422(b), and possession

of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B). In 2016, while

serving his sentence in federal prison, De Jesus moved to challenge his convictions

under 28 U.S.C. § 2255. The district court denied De Jesus’s § 2255 motion. De

Jesus then timely filed a Rule 59(e) motion to alter or amend the judgment denying

his § 2255 motion. The district court rejected De Jesus’s Rule 59(e) motion on two

alternative grounds. First, it held that it lacked jurisdiction because the motion was

effectively a second or successive § 2255 motion and therefore barred by 28

U.S.C. § 2244. Second, it held that if it had jurisdiction, it would deny the motion

on the merits because the motion “raise[d] no new arguments or issues” but rather

“rehashe[d] arguments that the [c]ourt previously rejected.”

         De Jesus now appeals the district court’s dismissal or denial of his Rule

59(e) motion. De Jesus argues as to jurisdiction that the district court had

jurisdiction because a Rule 59(e) motion isn’t a second or successive motion under

Banister v. Davis, 140 S. Ct. 1698 (2020). He argues as to the alternative merits

holding that it cannot be the basis for affirmance because it was dictum and legal

error.




                                            2
          USCA11 Case: 18-11092        Date Filed: 01/27/2021   Page: 3 of 6



      We review the district court’s jurisdiction de novo. Zakrzewski v.

McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007). In Banister, which was

decided after the district court rejected De Jesus’s Rule 59(e) motion, the Supreme

Court held that Rule 59(e) motions are not second or successive petitions, but

instead a part of a prisoner’s first habeas proceeding. 140 S. Ct. at 1708, 1711.

Therefore, we agree with De Jesus that the district court had jurisdiction to

consider his Rule 59(e) motion.

      We next review the district court’s alternative holding denying De Jesus’s

Rule 59(e) motion on the merits. As an initial matter, we note that we have

previously held in a similar context that where a district court denies requested

relief on two alternative grounds—one jurisdictional and one on the merits—we

can consider the merits after concluding that the court has jurisdiction. Rutherford

v. McDonough, 466 F.3d 970, 976 (11th Cir. 2006). We rejected the alternative

proposition that “a district court which erroneously concludes that it lacks

jurisdiction does lack jurisdiction.” Id.

      We review a Rule 59 denial for abuse of discretion. Arthur v. King, 500

F.3d 1335, 1343 (11th Cir. 2007). A district court abuses its discretion if it applies

an incorrect legal standard, follows improper procedures, or makes findings of fact

that are clearly erroneous. Winthrop-Redin v. United States, 767 F.3d 1210, 1215

(11th Cir. 2014). We “may affirm for any reason supported by the record, even if


                                            3
          USCA11 Case: 18-11092       Date Filed: 01/27/2021    Page: 4 of 6



not relied upon by the district court.” United States v. Chitwood, 676 F.3d 971, 975

(11th Cir. 2012) (quotation marks omitted).

      A Rule 59(e) motion can be granted based only on “newly-discovered

evidence or manifest errors of law or fact” and cannot be used to “raise

argument[s] or present evidence that could have been raised prior to the entry of

judgment.” Arthur, 500 F.3d at 1343 (quotation marks omitted). The Rule gives a

district court the chance “to rectify its own mistakes in the period immediately

following” its decision, to “reconsider[ ] matters properly encompassed in a

decision on the merits,” and “to clarify their reasoning or address arguments . . .

passed over or misunderstood before.” Banister, 140 S. Ct. at 1703, 1708

(quotation marks omitted).

      Here, the district court did not abuse its discretion in denying De Jesus’s

Rule 59(e) motion because the motion didn’t present evidence of manifest errors of

law or fact or otherwise satisfy the Rule 59(e) standard. De Jesus moved to alter or

amend the denial on the grounds that (1) his conduct was legal in Colombia, so he

lacked a culpable mens rea, and (2) the district court erred in construing his

underlying motion as one predicated on ineffective assistance of counsel where it

was really a constitutional vagueness challenge to the statute under which he was

convicted.




                                          4
          USCA11 Case: 18-11092       Date Filed: 01/27/2021   Page: 5 of 6



      De Jesus’s Rule 59(e) argument that he lacked a culpable mens rea didn’t

establish a manifest legal error. The Due Process Clause prohibits the exercise of

extraterritorial jurisdiction over a defendant when it would be “arbitrary or

fundamentally unfair” and requires “at least some minimal contact between a State

and the regulated subject.” United States v. Baston, 818 F.3d 651, 669 (11th Cir.

2016) (quotation marks omitted). We have upheld the legality of the

extraterritorial application of statutes concerning child pornography without

apparent regard to whether the conduct was legal where it took place. See, e.g.,

United States v. Frank, 599 F.3d 1221, 1230–33 (11th Cir. 2010).

      De Jesus’s Rule 59(e) argument that the district court misconstrued his

motion also didn’t establish reversible error. Assuming that it should have been

construed as a constitutional vagueness challenge, we have held that 18 U.S.C.

§ 2422(b), prohibiting enticement of a minor, isn’t unconstitutionally overbroad or

vague. United States v. Panfil, 338 F.3d 1299, 1301 (11th Cir. 2003). We have

also held that 18 U.S.C. § 2252A(a)(5)(B), prohibiting possession of child

pornography, isn’t unconstitutionally overbroad or vague. United States v. Woods,

684 F.3d 1045, 1057–60 (11th Cir. 2012). We don’t think De Jesus’s request for

reconsideration based on similar arguments established manifest error.




                                          5
            USCA11 Case: 18-11092            Date Filed: 01/27/2021         Page: 6 of 6



       Accordingly, the district court did not abuse its discretion in denying De

Jesus’s Rule 59(e) motion.1

       AFFIRMED.




1
  De Jesus has separately requested that we vacate an earlier order, dated January 10, 2019,
denying him a certificate of appealability. Because that single-judge order is not binding on a
future merits panel, and the district court should not interpret it as a ruling on the merits of De
Jesus’s § 2255 motion, there is no need to vacate it.
                                                  6